* Reporter's Note: A discretionary appeal to the Supreme Court of Ohio was not allowed in (1997), 50 Ohio St. 3d 1433,685 N.E.2d 544.
Plaintiff-intervenor, Xerox Corporation, appeals from a judgment of the Franklin County Court of Common Pleas in favor of plaintiff-appellee, Carol Ann Sallach ("Sallach"), on Xerox's subrogation claim. We affirm for the reasons that follow.
On January 7, 1994, William Alvin Sallach, a passenger on United Express Flight 6291, was killed when the plane crashed in Franklin County. He had been traveling within the course and scope of his employment with Xerox Corporation, a self-insured employer under Ohio workers' compensation law. Xerox paid appellee Carol Ann Sallach, decedent's wife, $964 in workers compensation benefits every two weeks, and Xerox is obligated to continue such payment until she remarries or dies. As of January 29, 1996, Xerox had paid her $52,056 in workers compensation benefits.
Sallach, as administrator of her husbands estate, brought this wrongful death and survivorship action against United Airlines, Inc., Atlantic Coast Airlines, Inc., d.b.a. United Express, and others. Xerox intervened as a plaintiff, asserting a right to subrogation under former R.C. 4123.93.1 Sallach then settled with the *Page 91 
defendants, releasing them from any further liability. Neither the settlement agreement nor any other evidence indicates that the parties allocated any fraction of the settlement amount to any particular claim or claimant. One-third of the settlement amount went to Sallach's attorneys, and about three percent went to pay litigation costs. Sallach agreed to disburse an undisclosed amount of the balance to the other wrongful death statutory beneficiaries, the sister and aunt of the decedent.
After a trial to a magistrate on Xerox's subrogation claim, the magistrates decision was to grant judgment to Sallach. The trial court overruled all objections to the magistrate's decision and made the following findings of fact and conclusions of law: (1) former R.C. 4123.93, contained in Am. Sub. H.B. No. 107, was effective October 20, 1993, prior to the accident; (2) it is unknown what portion of the settlement amount was allocated to decedents lost wages; (3) applying former R.C. 4123.93 to this wrongful death case would violate the public policy behind the wrongful death statute — compensating the wrongful death statutory beneficiaries; and (4) in any event, former R.C. 4123.93 is not applicable in wrongful death actions.
Appellant Xerox asserts one assignment of error:
"The trial court erred in overruling Xerox Corporation's objections to the magistrate's decision and holding that Xerox Corporation is not entitled to exercise its subrogation rights under R.C. § 4123.93."
Appellee and cross-appellant Sallach asserts two assignments of error:
"1. The trial court committed reversible error in permitting intervening plaintiff-appellant Xerox Corporation to intervene in this action and in overruling plaintiff-appellee/ cross-appellant's motion to dismiss the complaint of intervening plaintiff Xerox Corporation.
"2. The trial court erred in applying R.C. 4123.93 to this action when the statute is unconstitutional on its face and as applied to the facts of this case."
The question of the effective date of former R.C. 4123.93, a question arising from the Supreme Court's decision in State exrel. Ohio AFL-CIO v. Voinovich (1994), 69 Ohio St. 3d 225,234-237, 631 N.E.2d 582, 589-592, clarified, 69 Ohio St. 3d 1208,632 N.E.2d 907, need not be addressed because we hold that the statute is inapplicable to this case even assuming that it was effective October 20, 1993.
Former R.C. 4123.93 provided:
"(B) * * * [A] self-insuring employer, for the amount of compensation and benefits paid to or on behalf of his employee
for an injury or occupational disease that is compensable under this chapter or Chapter 4121., 4127., or 4131. of the *Page 92 
Revised Code, less the amount of reasonable attorney's fees and court costs actually incurred by the employee in the action, [is] subrogated to all of the rights of that employee against a third-party tortfeasor involving that compensable injury or disease.
"* * *
"(D) The right of subrogation which inures to the benefit of the * * * self-insuring employer under division (B) of this section is automatic and applies only if the employee is a party to an action involving the third-party tortfeasor." (Emphasis added.)
For two reasons, we conclude that the subrogation rights created by former R.C. 4123.93 did not include a right of subrogation for payments made for wrongful death or survivorship claims. First, the statute limited subrogation to the rights of "that employee" against a third-party tortfeasor. Because a wrongful death claim is a claim belonging to the wrongful death statutory beneficiaries and not the decedent, the employer cannot be a subrogee as to a wrongful death claim. Second, the statute applies "only if the employee is a party to an action involving the third-party tortfeasor." Because a decedent cannot be a party to an action, the employer cannot be a subrogee as to either a wrongful death or a survivorship claim. Although a survivorship claim is based on the rights of the decedent, the decedent is not a party to the action. We will not broadly interpret the word "employee" in former R.C. 4123.93 (D) to include the decedent's estate. R.C. 4123.01 (A) defines "employee" as used in R.C. Chapter 4123 as meaning the worker individually, not the worker's estate. In State ex rel. Nicholson v. Copperweld Steel Co.
(1996), 77 Ohio St. 3d 193, 196-197, 672 N.E.2d 657, 660-661, the Supreme Court noted that the right to death benefits under R.C. 4123.59 and the right of a deceased workers dependents to compensation the worker should have received before death are rights belonging to the survivors and are independent of any rights the decedent worker had. Because this distinction is recognized within the Workers' Compensation Act, we do not interpret "employee" in former R.C. 4123.93 (D) to include either the worker's estate or survivors.
For these reasons, Xerox's assignment of error is overruled, and both of Sallach's assignments of error are therefore rendered moot. The judgment of the Franklin County Court of Common Pleas is affirmed.
Judgment affirmed.
REILLY, J., concurs.
DESHLER, J., concurs separately. *Page 93 
ARCHER E. REILLY, J., retired, of the Tenth Appellate District, was assigned to active duty under authority of Section 6 (C), Article IV, Ohio Constitution.
1 By Am. Sub. H.B. No. 278, effective September 29, 1995, former R.C. 4123.93 was repealed and a substantially different subrogation statute was enacted as R.C. 4123.93 and4123.931.